Exhibit Provident Energy Trust Confirms that it has no Affiliation with Texas-based Provident Royalties LLC or its Subsidiaries News Release 11-09 July 07, 2009 CALGARY, ALBERTA - Provident Energy Trust (TSX-PVE.UN; NYSE-PVX) today confirmed that neither Provident Energy Trust nor any of its affiliates have any association with Texas-based Provident Royalties LLC and therefore is in no way impacted by any bankruptcy filings or investigations conducted into that company’s dealings. Provident Energy Trust is a Calgary-based, open-ended energy income trust that owns and manages an oil and gas production business and a natural gas liquids midstream services and marketing business. Provident’s energy portfolio is located in some of the most stable and predictable producing regions in Western Canada.
